Citation Nr: 1028271	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from January 1971 to December 
1972.

This matter is on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  Impaired hearing for VA purposes as defined by 38 C.F.R. § 
3.385 was not shown at entry into service.

2.  Impaired hearing as defined by 38 C.F.R. § 3.385 was first 
shown while on active duty.

3.  The Veteran's tinnitus is a result of his active duty 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus is related to active duty service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Entitlement to Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Moreover, disorders such as sensorineural hearing loss and 
tinnitus may also be presumed to have been incurred in service if 
shown to have manifested to a compensable degree within one year 
after the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In cases of pre-existing disorders and aggravation, a veteran is 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the disease or injury existed prior to service 
and that it was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. § 
3.304(b) (2009).

VA bears the burden to rebut the presumption of aggravation in 
service through a showing of clear and unmistakable evidence.  
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Such evidence includes 
medical facts and principles that may be considered to determine 
whether the increase is due to the natural progression of the 
condition.

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009).

Additionally, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993).  Thus, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at the 
time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).

Bilateral Hearing Loss

Regarding the Veteran's claim for bilateral sensorineural hearing 
loss, 38 C.F.R. § 3.385 (2009) defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

In this case, service connection for hearing loss is warranted.  
As an initial matter, while the Veteran's induction physical 
examination in January 1970 indicates that he complained of 
"some trouble hearing," the examining physician discounted 
these complaints as merely a "questionable history" of "mild" 
hearing loss.  Furthermore, the physician noted that the Veteran 
had "no trouble" with his spoken or whispered voice tests.  
Based on the examining physician's statements, impaired hearing 
was not noted upon induction and, accordingly, the Veteran is 
presumed to have been in sound condition, with respect to his 
hearing, at the time he entered active duty.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

Next, the evidence in the service treatment records does not 
indicate the presence of clear and unmistakable evidence that can 
rebut this presumption.  Specifically, the only evidence that 
this disorder may have preexisted service is the Veteran's 
statements that he has some hearing limitations prior to service.  
However, the Court of Appeals for Veterans Claims has repeatedly 
held that lay statements by a Veteran concerning a preexisting 
condition are not sufficient to rebut the presumption of 
soundness. See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(holding that recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by medical 
examiners).  

Even if, in general, such statements could constitute clear and 
unmistakable evidence, the nature of the Veteran's statements 
here are not definitive.  Specifically, he never claimed that he 
was diagnosed with impaired hearing prior to service, only that 
his hearing was poor since childhood.  Moreover, the physicians 
evaluating the Veteran at that time appeared to doubt the 
veracity of these assertions of prior hearing loss.  

An August 1973 Report of Medical History report notes that the 
Veteran had worn hearing aids for four years, which, if true, 
would pre-exist service; however, this appears to be inaccurate 
because an October 1971 service treatment record notes a 
diagnosis of bilateral sensorineural hearing loss with a 
recommendation for a hearing aid trial.  Moreover, another August 
1973 Report of Medical History clarifies that the Veteran had 
hearing loss for four years, and had hearing aids for one year.  
This is consistent with the October 1971 recommendation for a 
hearing aid.  Based on that documentation, it does not appear 
that the Veteran had a previous history of hearing aids, and in 
particular, had worn hearing aids for four years prior to the 
August 1973 Report of Medical History.  

Therefore, as there is no clear and unmistakable evidence of a 
hearing loss for VA purposes prior to service, the presumption of 
soundness cannot be rebutted.  

	Having concluded that the Veteran hearing is presumed sound when 
he entered active duty service, the competent evidence clearly 
indicates the presence of impaired hearing while in service.  
Specifically, an audiogram taken in November 1971 indicated tonal 
thresholds greater than 65 dB in both ears at frequencies of 2000 
Hz or greater.  A second audiogram in December 1972 indicated 
very similar results.  Accordingly, given that impaired hearing 
under 38 C.F.R. § 3.385 includes a tonal threshold of 40 dB or 
greater from 500-4000 Hertz, the competent evidence indicates 
that Veteran had impaired hearing for VA purposes during active 
duty. 
	
	Finally, an audiogram in June 1997 indicates that the Veteran's 
hearing has worsened since then.  Specifically, his tonal 
thresholds were in excess of 70 dB at frequencies of 2000 Hz or 
greater.  Therefore, given that the Veteran exhibited impaired 
hearing while on active duty where impaired hearing was not shown 
upon his induction, and given the chronic nature of sensorineural 
hearing loss, service connection for this condition is warranted.  
	
Even assuming, arguendo, that the Veteran did have a pre-existing 
hearing loss, there is evidence in the service treatment records 
to support a grant of service connection for hearing loss on the 
basis of aggravation.  Specifically, there are multiple reports 
of the Veteran complaining of having slight hearing loss since 
childhood, but noticing a significant decrease within a short 
period of time during service, between September and November 
1971.  Moreover, the service treatment records also reflect that 
shortly after the November 1971 audiometric examination, the 
Veteran obtained hearing aids.  The very fact that the Veteran 
obtained hearing aids in service serves as evidence of 
aggravation therein.  Although there are no audiograms for 
comparison prior to that time period, there is no reason to doubt 
the Veteran's credibility in this regard.  According to his self-
reported history, he was exposed to loud jet engine noise, and he 
is competent to report the onset of significant hearing loss.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
	
	For all of the foregoing reasons, service connection for hearing 
loss is warranted.  
	
	
	Tinnitus
	
	Regarding the Veteran's claim for tinnitus, the Veteran has 
repeatedly complained of a ringing in his ears.  Although he has 
not been diagnosed with tinnitus by a physician, tinnitus is a 
disorder that the Veteran may testify about based on lay 
observations.  See Charles v. Principi, 16 Vet. App 370, 374-75 
(2002).  Therefore, in the absence of any reason to doubt the 
Veteran's credibility, all doubt is resolved in the Veteran's 
favor in finding that the Veteran has tinnitus.  
	
	Additionally, tinnitus may occur as a symptom of nearly all ear 
disorders, including sensorineural or noise-induced hearing loss.  
See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient 
with Ear Problems.  Here, the evidence of record reflects that 
the Veteran's hearing loss began while in service i.e., a result 
of his exposure to acoustic trauma during service.  In this 
regard, high frequency tinnitus usually accompanies hearing loss.  
The MERCK Manual, Section 7, Ch. 85, Inner Ear.
	
	Given the fact that the Veteran has been diagnosed with bilateral 
hearing loss, the provisions from The MERCK Manual noted above, 
and the Veteran's statements provide ample evidence to support 
the Veteran's claim that his tinnitus is attributable to his 
period of active military service.  
	
	Consequently, based on this record, the Veteran's tinnitus is as 
likely as not associated with his service-connected noise-induced 
bilateral hearing loss as it is the result of some other factor 
or factors.  Therefore, on the basis of the above analysis, and 
after consideration of all of the evidence, it is at least as 
likely as not that the Veteran's tinnitus is attributable to his 
active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 49.
	

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


